Title: To George Washington from the Commissioners for the District of Columbia, 7 January 1792
From: Commissioners for the District of Columbia
To: Washington, George

 

Sir
George Town 7th January 1792.

Desirous of answering your letters on particular subjects, we think it best to do it separately. With a view to settle all accounts to the first of this month and to form, as far as we might be able, a scheme of the business for the ensuing year, we met here the day before yesterday. many accounts are presented for our examination, the aggregate of which, exceeds our expectation, and many of the particulars, if allowable at all, are admissible on the consideration only that they had arisen before things had taken a settled form. There are other accounts still to be brought in, the amount of which we hope not great.
We have to regret that we had not the assistance of Majr Ellicot or either of his assistants in the settlement of these accounts, or any information directly from any of them. we find it irksome to go into the minutiæ of accounts where the principles were not perhaps first agreed on.
From what we collect from the Commissary of Provisions, there are now retained in service about 75 Labourers and their overseers in the City, and that Majr L’Enfant has ordered 25 of them to be withdrawn from thence to be employed in the Stone Quarry under the direction of Mr Roberdeau, who has left George Town on that business, though previously told by two of the Commissioners separately, and by the third, on the way, that his presence was desired at the meeting; and we have reason to believe he has thus proceeded to avoid orders from us.
Independent of this mortifying treatment we think it adviseable, from the nature of the season, to put every thing for the present at least on piece work, and to discharge the hands engaged on time wages and provisions, and employed in digging; for though pains were taken on our part to get brick clay turned up this fall, we have no knowledge or reason to believe, that a spade of clay has been turned up for that purpose, but the labour directed to other objects, which may correspond with Majr L’Enfant’s designs respecting the Capitol and Palace, but we do not conceive there is certainly enough of the adoption of unprepared plans to warrant the cost of digging long, deep, wide

ditches in the midst of the winter, which, if necessary at all, might be done much cheaper in any other season. These impressions, though we wish to avoid a step in Majr L’Enfant’s absence which he may possibly think wanting in delicacy, have occasioned us to discharge the hands.
The produce of our funds and the probable expense, must be brought into view and comparison by us: for supposing as we do, that we are not answerable in our private characters, for debts incurred within the line of our office; our honor is concerned, that engagements entered into with our approbation, should be faithfully complied with; nor can we suffer ourselves to be led from these objects: it will hence be necessary that we should know and approve the thing to be done, and the means and calculation to effect it.
We flatter ourselves we need not declare to you, that we shall be glad to receive advice, as such, at all times; for we are conscious we need that assistance, and that we ever sincerely wish an unreserved intercourse; and are yet disposed to meet in measures to that end: But without running over disagreeable occurrencies, Majr L’Enfant and Majr Ellicot both, must if we do business with them, consult us more in future. We are Sir with the highest respect and esteem your Obedient humble Servants

Th: Johnson
Dd Stuart
Danl Carroll

